Order filed February 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00407-CV
                                   ____________

   SANTOS SAN JUAN D/B/A SANTOS WRECKER REPAIR, Appellant

                                         V.

                            JOSE SEGOVIA, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-06117

                                      ORDER

      The reporter’s record in this case was due August 11, 2014. See Tex. R.
App. P. 35.1. The record was not filed. This court received notice that two court
reporters took the record in this case. On August 27, 2014, this court ordered the
official court reporter, Michelle Tucker, to file the record within 30 days. When the
court reporter failed to file the record as ordered, on October 15, 2014 this court
ordered the court reporter to file the record within 30 days, and instructed the court
reporter that if the record was not filed, the court would order the trial court to
conduct a hearing to determine the reason for failure to file the record.

      On August 18, 2014, the substitute court reporter, Patricia Palmer filed an
information sheet stating that she had not been paid for her portion of the record.
On August 22, 2014, the court sent notice to the appellant to provide proof of
payment for this portion of the record within 15 days. On September 5, 2014, this
court received a second information sheet from Patricia Palmer stating that she had
been paid for the record and requested an extension of time to file her portion of
the record, which was granted until October 10, 2014. On October 13, 2014, a
second motion for extension of time was received and was granted until November
10, 2014 with the notation that no further extension would be granted absent
exceptional circumstances. No record was filed.

      On November 20, 2014, this court issued an order directing the trial court to
conduct a hearing at which the official court reporter, Michelle Tucker, the
substitute court reporter, Patricia Palmer, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We further ordered the
court to prepare a record in the form of a reporter’s record of the hearing and make
findings of fact and conclusions of law. The hearing record and supplemental
clerk’s record with the trial court’s findings were due in this court on or before
December 20, 2014. No record was filed.

      On January 5, 2015, Michelle Tucker filed a request for an extension of time
to file the record, which this court granted to January 20, 2015 noting that no
further extensions would be entertained absent exceptional circumstances. No
record was filed.
      Because the reporter’s record has not been filed timely, we issue the
following order.

      We order the official court reporter, Michelle Tucker, and the substitute
court reporter, Patricia Palmer, to file the record in this appeal on or before
March 10, 2015. If Michelle Tucker and Patricia Palmer do not timely file the
record as ordered, we will issue a show cause order directing the court reporters to
appear before this court on a date certain to show cause why the reporters should
not be held in contempt for failing to file the record as ordered. Contempt of court
is punishable by a fine and/or confinement in jail.

                                              PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.